Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/07/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 12/17/2021 is acknowledged. Claim amendments overcome the art of rejection.
Claims rejections under 35 U.S.C. § 112 in the Office action of 09/20/2021 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Gasket as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
JH 11 173423, applicant admitted prior art, discloses a gasket (11 in Figures 1-2) for sealing an annular gap as claimed except for a flexible portion which is flexurally deformable and provided to extend radially inward from the body portion.  


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 8,246,006 (Leimer) discloses a gasket (10; Figures 1-5) between a housing (16) having an insertion hole and an insertion member (12) having an insertion portion to be inserted in the insertion hole, the gasket (10) comprising: a body portion (24) which is to be fixed in close contact with an inner peripheral surface (surface of 16) of the insertion hole while being spaced apart from the insertion member; and a flexible portion which is flexurally deformable and provided to extend radially inward from the body portion (portion extending from 24 radially inward and toward 18). Leimer is silent about the insertion member (12) having an extended surface portion extending outward from an outer peripheral surface of the insertion portion, the extended surface portion being located at a position in the insertion portion not to be inserted in the insertion hole, and the flexible portion is configured to be flexurally bent by being pressed by the extended surface portion of the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675